SCHRODER, J.,
concurring in part and dissenting in part:
I agree that requiring only individuals who acquired pneumoconiosis from coal mine employment to satisfy a “consensus” requirement, and a higher evidentiary burden of proof to rebut said “consensus” in order to receive workers’ compensation benefits, unconstitutionally discriminates against similarly situated people and denies equal justice under the law.
However, I disagree with the assessment that the violation is a result of the application of higher burdens of proof and the consensus requirement under KRS 342.316(3) and 342.316(13). Rather, the violation occurs as a result of the language of KRS 342.316(3)(b)4.b., which provides *475that “[t]he commissioner shall assign the claim to an administrative law judge and, except for coal workers’ pneumoconiosis claims, shall promptly refer the employee to such physician or medical facility as the commissioner may select for examination.” (Emphasis added.) It is this part of the statute which excludes individuals who acquired pneumoconiosis from coal mine dust from an evaluation of their claim under the rules and procedures applicable to all other claims of disability related to pneumoco-niosis acquired through other mechanisms.
That being said, the legislature can and often does provide additional benefits or incentives to discrete classes of people. In its wisdom, it has decided to offer retraining benefits and has eliminated the need to prove impairment in claims where there is objective radiographic evidence of the disease. The increased evidentiary standards and the requirement of a consensus reading in certain cases do not, in that case, run afoul of constitutional equal protection.
For example, under the implementing regulations of the federal Black Lung Benefits Act, 30 U.S.C. § 801 et seq., there exists an irrebuttable presumption of disability or death due to pneumoconiosis in light of certain radiographic evidence of the disease. However, in order to be entitled to this presumption, there are more strict standards that must be met in terms of radiographic evidence. 20 CFR §§ 718.102, 718.804. Coal miners without radiographic evidence of the disease are excluded from the presumption; however, they are not automatically excluded from benefits, as they can still pursue their claim using other medical evidence to establish total disability due to pneumoconio-sis.
The stated purpose for the classification of “cost savings” does in fact bear a rational relationship to a legitimate state interest with respect to requirements under KRS 342.316(3) and 342.316(13). These provisions are designed to limit the additional retraining benefit, or. benefits in lieu of retraining, to individuals with radiographic evidence of the disease, without requiring them to prove a permanent impairment rating.
In contrast, although requiring a consensus of a panel of B Readers when the initial x-ray evidence conflicts and higher burdens of proof may effectively help control the costs associated with workers’ compensation benefits, for the reasons identified by the majority, there is no rational relationship for singling out individuals who acquired pneumoconiosis from coal mine employment versus individuals who have acquired pneumoconiosis from any other means, with respect to pursuing their claim under KRS 342.316(3)(b)4.b.
To conclude, it is the provision of KRS 342.316(3)(b)4.b. that excludes individuals pursuing workers’ compensation as a result of a pulmonary impairment related to coal mine exposure that violates equal protection. Nevertheless, the legislature could constitutionally provide additional presumptions and benefits to those with radiographic evidence of the disease, and require additional evidence and burdens of proof in order to secure such additional benefits. It just could not, constitutionally, exclude these individuals from pursuing their claim under KRS 342.316(3)(b)4.b., like every other similarly situated citizen, when the radiographic evidence is otherwise insufficient to meet the more stringent requirements under KRS 342.316(3) and 342.316(13).